      Case 1:21-cv-00038-SPW-TJC Document 29 Filed 09/21/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

STEVEN PALMER d/b/a MONTANA                     CV 21-38-BLG-SPW-TJC
ORGANIC MEDICAL SUPPLY,

            Plaintiff,                          ORDER

vs.

MONTANA DEPARTMENT OF
HEALTH AND HUMAN SERVICES;
DARCI WIEBE in her individual and
official capacity; JAMIN
GRANTHAM, in his individual and
official capacity; CITY OF BILLINGS;
STEVE HALLAM in his individual
and official capacity; and JOHN DOES
1-10,

            Defendants.

      Defendants, State of Montana, Montana Department of Health and Human

Services, Darci Wiebe, and Jamin Grantham (the “State Defendants”) have filed an

unopposed motion for an extension of time to respond to Plaintiffs’ Motion to

Strike. (Doc. 28.) Good cause appearing, IT IS HEREBY ORDERED that the

motion is GRANTED. The State Defendants shall file a response to Plaintiffs’

Motion to Strike by October 6, 2021.

      DATED this 21st day of September, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
                                         1
